306 S.W.3d 193 (2010)
Elizabeth A. OHANIAN, n/k/a Elizabeth A. Haney, Petitioner/Appellant,
v.
Michael W. OHANIAN, Respondent.
No. ED 92721.
Missouri Court of Appeals, Eastern District, Division One.
March 16, 2010.
Ronald K. Barker, Lee's Summit, MO, for appellant.
*194 Jane E. Tomich, St. Charles, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Elizabeth Haney appeals the trial court's judgment modifying custody and child support arrangements with her children's father, Michael Ohanian. We affirm. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).